We agree with his Honor in holding that said note is not liable to the scale. Cable v. Hardin, 67 N.C. 472, is not in point. There it was held from the manifest intent of the parties that the transaction was a new loan, and the scale applied. Here the debtors did not propose or intend to pay the whole debt, but only a part of it; and the new note was not made for the benefit of the creditor, nor upon any idea of a loan of that amount of money, but because there was not room on the old note to enter the credit. Novation is not to be presumed unless the intention to novate clearly results from the act of the parties. The intention to do so does not appear in this case, but it appears to the contrary; and the transaction *Page 64 
in August, 1866, between the same parties shows that they did not intend or understand that the scale was applicable. The overpayment is not alleged to have been made by mistake, etc.
King v. R. R., 91 U.S. 1, does not apply, for the reason that the contract was that payment should be made in Confederate currency.
PER CURIAM.                                    Affirmed.
(96)